Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE
	In claims 1, 8, the recitation of “a heat-transfer fluid contained in the sealed enclosure around the metal bellows, the metal bellows immersed in the heat-transfer fluid, the heat transfer fluid covering the bellows convolutions from the first end to the second end of the metal bellows to promote uniform temperature distribution along the bellows convolutions, the heat-transfer fluid in heat exchange relationship with the thermal expansion material inside the metal bellows, the heat-transfer fluid configured to transfer the thermal load from the temperature sensing fluid to the thermal expansion material via the sidewall of the housing,”; in claim 14, the recitation “the metal bellows having a plurality of bellows convolutions formed between a first and a second end, a body of wax filling the metal bellows, the metal bellows displaceable between an expanded position and a contracted position in accordance with an expansion state of the body of wax, a piston operatively coupled to the metal bellows for movement therewith relative to the housing, and a body of oil filling the enclosure around the metal bellows, the body of oil forming a film of oil along the bellows convolutions from the first end to the second end of the metal bellows, the film of oil in heat exchange relationship with the temperature sensing fluid via the sidewall of the housing; the body of oil in the enclosure configured to transfer the thermal load carried by the temperature sensing fluid to the body of wax along a full extent of the metal bellows to promote uniform temperature distribution along the bellows convolutions”, as within the context of the 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/13/2021